      Case: 1:19-cv-06415 Document #: 23-1 Filed: 12/06/19 Page 1 of 2 PageID #:422




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                         )
 AARON MCCLENON, et al.,                                 )
                                                         )   Civil Action No. 19-cv-06415
                                Petitioners,             )
 v.                                                      )   Honorable Mary M. Rowland
                                                         )
 POSTMATES INC.,                                         )
                                                         )
                                Respondent.              )
                                                         )

                     SECOND DECLARATION OF ASHLEY KELLER

I, Ashley Keller, declare based on personal knowledge as follows:

         1.    I am a Partner at Keller Lenkner LLC, counsel for Petitioners in this matter.

         2.    I have personal knowledge of the facts stated herein, and if called upon as a witness,

I could and would testify competently thereto.

         3.    This declaration is submitted in support of the Reply in Support of Petitioners’

Motion to Compel Arbitration.

         4.    Attached as Exhibit A is a true and correct copy of the order compelling arbitration

in Adams v. Postmates Inc., No. 4:19-cv-03042-SBA (N.D. Cal. Oct. 22, 2019).

         5.    Attached as Exhibit B is a true and correct copy of the Fleet Agreement, effective

April 3, 2019, interpreted by the court in Adams.

         6.    Attached as Exhibit C is a true and correct copy of the order to show cause why

Postmates should not be held in contempt for violating the court’s order compelling arbitration in

Adams v. Postmates Inc., No. 4:19-cv-03042-SBA (N.D. Cal. Dec. 3, 2019).

         7.    Since March 28, 2019, I have sent Postmates’s outside counsel, on a rolling basis,

a list of our clients’ names and identifying information. I have further requested access to our
   Case: 1:19-cv-06415 Document #: 23-1 Filed: 12/06/19 Page 2 of 2 PageID #:422




California clients’ full employment records under California Labor Code § 226(b) and (c).

Postmates has consistently refused to send us those clients’ employment records, or any

information about their driving history that would allow Keller Lenkner to determine which

municipal codes apply to which Keller Lenkner clients.

          I affirm that the foregoing is true under penalty of perjury under the laws of the United

States.

          Signed on December 6, 2019 in Chicago, Illinois

                                                      Respectfully submitted,

                                                      /s/ Ashley Keller
                                                      Ashley Keller
